Case 1:19-cv-00434-CFC-CJB Document 214 Filed 07/17/20 Page 1 of 2 PageID #: 10250




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN )
 BIOTECH, INC.                 )
                               )                   C. A. No.: 19-434-CFC
           Plaintiffs,         )
                               )
                   v.          )
                               )
 ALVOGEN PINE BROOK LLC and    )
 NATCO PHARMA LTD.,            )
                               )
           Defendants.         )
         AMENDED NOTICE OF SUBPOENA OF RANJANA ADVANI

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of

  Civil Procedure, the subpoena attached hereto as Exhibit A, will be served on

  Ranjana Advani.
Case 1:19-cv-00434-CFC-CJB Document 214 Filed 07/17/20 Page 2 of 2 PageID #: 10251




                                  YOUNG CONAWAY STARGATT & TAYLOR,
                                  LLP

                                     /s/ James L. Higgins
                                  ____________________________________________
  PROSKAUER ROSE LLP              Melanie K. Sharp (No. 2501)
  Siegmund Y. Gutman              James L. Higgins (No. 5021)
  David M. Hanna                  Steven W. Lee (No. 6676)
  Michelle M. Ovanesian*          1000 North King Street
  Christopher D. Lynch            Wilmington, DE 19801
  2029 Century Park East, Suite   (302) 571-6600
  2400                            msharp@ycst.com
  Los Angeles, CA 90067-3010      jhiggins@ycst.com
  (310) 557-2900                  slee@ycst.com

  Kimberly Q. Li
  One International Place         Attorneys for Alvogen Pine Brook LLC and Natco
  Boston, MA 02110-2600           Pharma Ltd.
  (617) 526-9600

  *Admitted to Practice in
  Delaware Only

  Dated: July 17, 2020
